Electronically Filed
                                                    Supreme Court
                                                    SCWC-XX-XXXXXXX
                                                    25-NOV-2020
                                                    03:23 PM
                                                    Dkt. 24 ODAC
                         SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


      U.S. BANK TRUST, NATIONAL ASSOCIATION, as Trustee for
              WG2 Mortgage Trust VII, Series 2013-1,
                  Respondent/Plaintiff-Appellee,

                               vs.

        BRETT C. ARIZUMI, Petitioner/Defendant-Appellant,

                               and

 CITIFINANCIAL, INC.; DEPARTMENT OF TAXATION, STATE OF HAWAI#I;
UNITED STATES OF AMERICA; HAWAI#I LAW ENFORCEMENT FEDERAL CREDIT
UNION, fka Honolulu Police Federal Credit Union; RENE MATSUURA;
   ZACHARY KONDO; IVY ROOT; RADFORD REAL; and ASSOCIATION OF
            APARTMENT OWNERS OF 3036 KAHALOA DRIVE,
               Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CIV. NO. 1CC141001769)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
        (By: Recktenwald, C.J., Nakayama, and Wilson, JJ.,
   Circuit Judge Kubota, in place of McKenna, J., recused, and
      Circuit Judge Bissen, assigned by reason of vacancy)

          Petitioner/defendant-appellant Brett C. Arizumi’s
application for writ of certiorari, filed on October 28, 2020, is
hereby rejected.
          DATED: Honolulu, Hawai#i, November 25, 2020.
                                   /s/ Mark E. Recktenwald
                                   /s/ Paula A. Nakayama
                                   /s/ Michael D. Wilson
                                   /s/ Richard T. Bissen, Jr.
                                   /s/ Peter K. Kubota